Citation Nr: 1520550	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for renal disease, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which is responsible for processing all claims involving exposure to contaminated water at Camp Lejeune.  See VBA Fast Letter 11-03 (Revised Jan. 28, 2013).  Jurisdiction over this case was subsequently transferred to the RO in Cleveland, Ohio.

In July 2014, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of this hearing has been added to the record.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is seeking service connection for end stage renal disease.  He attributes this condition to his in-service exposure to contaminated water while stationed at Camp Lejeune.  He further contends that this condition was manifested by urinary tract infections, testicle problems, and skin rashes during service.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In May 2012, a DBQ examination for kidney conditions was conducted.  The examination report noted the Veteran's history of chronic kidney disease, which was diagnosed in 2009.  It also noted his history of diabetes mellitus, type 2, and hypertension.  

It is unclear from the examination report if the examiner reviewed the Veteran's service treatment records.  In this regard, the Board notes that the examination report noted that the Veteran did not have any history of recurrent symptomatic urinary tract or kidney infections.  However, his service treatment records revealed in-service treatment for stabbing pain in the right testicle in June 1977.  The treatment report listed an assessment of possible testicle torsion.  In April 1978, the Veteran was treated for painful urination, resembling Neisseria gonorrhea.  A March 1979 treatment report noted his complaints of urethral discharge, diagnosed as urethritis, due to gonococcus. 

Under the circumstances of this case, a supplemental medical opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must obtain a supplemental medical opinion from the physician who conducted the May 2012 DBQ examination addressing the etiology of the Veteran's current end stage renal disease.  All pertinent evidence of record must be made available to and reviewed by the physician. 

After a review of the evidence of record, including the Veteran's service treatment records; the Veteran's statements and testimony concerning his in-service urinary tract, testicle, and skin rash problems; and the guidance provided in the original examination request, the examiner must provide an opinion as to:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal disease originated during his active service or is otherwise etiologically related to his active service, including his exposure to contaminated water while stationed at Camp Lejeune.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




